DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/242,156, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the features in claim 1 of at least “each of the at least one LED light bar comprising a metal hood” (emphasis added) and a board comprising “a light diffusion agent” are not supported in Applicant’s parent application. Accordingly, although the instant application is a proper continuation-in-part of the parent application, the instant application will be examined in view of its own effective filing date, namely 3/26/2021.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities: “is disposed” in claim 1, line 9 should be amended to recite –are disposed--; “is configured” in claim 1, lines 10-11 should be –are configured--; “being” in claim 1, line 13 should be –is--; and “material and” in claim 16, line 3 should be –material, and--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “a surface” in line 2, rendering the claim indefinite because it is unclear as to whether the “a surface” is a distinct surface from that previously recited in claim 6. As Applicant’s invention is best understood, the “a surface” in claim 15 will be interpreted to refer to the same surface as in claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., WO 2018/131840 A1 (hereinafter Chang; English-language translation provided on PTO-892), in view of Studer et al., U.S. Patent Application Publication No. 2017/0295772 A1 (hereinafter Studer), Greening et al., U.S. Patent Application Publication No. 2013/0312314 A1 (hereinafter Greening), and Kim et al., CN 205040480 U (hereinafter Kim; English-language translation provided on PTO-892).
	Re Claim 1, Chang teaches a sanitizing and insect-trapping device, comprising:
A casing (110, 120; see figure 9), the casing being formed with a plurality of openings (121, 111; see id. and figure 1);
At least one light-emitting diode light bar (170; see figure 9 and translation at paragraphs [0122] and [0137]), the at least one LED light bar being arranged in an interior of the casing (see id.), each of the at least one LED light bar comprising a hood (174; see figure 17) and a plurality of LEDs (172; see id. and translation at paragraphs [0122] and [0137]), wherein the LEDs are disposed inside the hood (see figure 17 and translation at paragraph [0140]) and configured to emit ultraviolet light (see translation at paragraph [0118]);
A board (140), which comprises a light diffusion agent (see translation at paragraphs [0157]-[0158]), the board is arranged in the interior of the casing (see figure 9 and translation at paragraphs [0108], [0110], [0115], and [0119]) and being exposed to the ultraviolet light emitting from the LEDs (see translation at paragraph [0157]); and
Titanium dioxide photocatalyst (see translation at paragraphs [0150]-[0152]), which is arranged in the interior of the casing (see translation at paragraph [0149]), wherein the titanium dioxide photocatalyst is exposed to the ultraviolet light emitting from the LEDs. See id., figure 6, and translation at paragraphs [0125] and [0157].
Chang does not expressly teach whether each of the at least one LED light bar comprises a metal hood comprising a plurality of openings, wherein the LEDs are disposed at a location corresponding to the openings of the metal hood; and does not expressly teach whether the titanium dioxide photocatalyst is disposed of on metal.
Studer, similarly directed to a sanitizing and insect-trapping device, teaches that it is known in the art to have a hood (34, 12) and a plurality of LEDs (72-82; see paragraph [0036]), the hood comprising a plurality of openings (40; see figure 1), wherein the LEDs are disposed inside the hood at a location corresponding to the openings of the hood (see id., figures 4 and 5, and paragraphs [0036]-[0037]) and are configured to emit ultraviolet light (see id.); and a board (52) which comprises a light diffusion agent (see paragraph [0039]), the board is arranged in the interior of the casing (see figures 3 and 4) and is exposed to the ultraviolet light emitting from the LEDs. See paragraph [0039].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one LED light bar of Chang to comprise a hood comprising a plurality of openings, wherein the LEDs are disposed inside the hood at a location corresponding to the openings of the hood, as taught by Studer, in order to create desired light modulations, e.g., areas of dimmer or greater illumination, so as to more effectively lure insects. See Studer at paragraphs [0037]-[0038].
Although Chang as modified by Studer does not expressly teach whether the hood is metal, Greening teaches that it is known in the art to have a hood (“shield”) for a light bar (32, 34, 36) to be metal. See paragraphs [0025]-[0029].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the hood of Chang as modified by Studer to be metal, as taught by Greening, in order to use a known, conventional reflective material to aid in reflecting light and heat from the LEDs out of the metal hood openings. See id.; Studer at paragraph [0037].
Additionally, Kim, similarly directed to a sanitizing and insect-trapping device comprising a titanium dioxide photocatalyst (see translation at page 7, paragraph 4 (beginning “The deodorizing…,” ending “(WO 3 ).”) exposed to ultraviolet light emitting from LEDs (130; see translation at page 3, paragraph 2 (beginning “The first…”) and page 7, paragraphs 3-5), teaches that it is known in the art to have the titanium dioxide photocatalyst be disposed of on metal. See translation at page 7, paragraph 4.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the titanium dioxide photocatalyst of Chang as modified by Studer and Greening to be disposed of on metal, as taught by Kim, in order to use a known material to aid in air circulation. See id.
Re Claim 2, Chang as modified by Studer, Greening, and Kim teaches that the LEDs have a height that is lower than the height of the openings of the metal hood. See Chang at figure 17; Studer at figure 3.
Re Claim 3, Chang as modified by Studer and Greening does not expressly teach a fan.
Kim again teaches a fan (210a, 210b; see translation at page 6, paragraph 2 (beginning “The air blowing….”)), which is disposed of in a casing (100; see figures 1 and 2), the fan arranged to draw external air into the casing (via 110; see id. and translation at page 6, paragraphs 2-3) and to blow air and gases inside the casing to outside of the casing so as to circulate air. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Chang as modified by Studer and Greening to have a fan, which is disposed of in the casing, the fan arranged to draw external air into the casing and to blow air and gases inside the casing to outside of the casing so as to circulate air, as taught by Kim, in order to provide a forced flow of air to aid in the speed of sanitizing.
Re Claim 4, Chang as modified by Studer, Greening, and Kim teaches that the LEDs are arranged to emit long-wavelength ultraviolet light, the long-wavelength ultraviolet light having a wavelength in the range of 350-400nm (see Chang at paragraph [0118]), rather than the narrower claimed range of 350-380nm.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the wavelength of Chang as modified by Studer, Greening, and Kim to be in the range of 350-380nm, in order to tailor the wavelength for attracting a specific type of insect. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 5, Chang as modified by Studer, Greening, and Kim teaches that the wavelength of the the long-wavelength ultraviolet light is in the range of 350-400nm (see Chang at paragraph [0118]), rather than the narrower claimed range of 355-370nm. Note, however, that Chang as modified by Studer, Greening, and Kim was modified in the rejection of claim 4, supra, to have the wavelength in the range of 350-380 nm, which teaches the claimed range of 355-370 nm with sufficient specificity.
In the event 350-380nm does not teach 355-370nm with sufficient specificity, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the wavelength of Chang as modified by Studer, Greening, and Kim to be in the range of 355-370nm, in order to further tailor the wavelength for attracting a specific type of insect. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 6, Chang as modified by Studer, Greening, and Kim teaches that the board has a surface (surface of Chang 142) that is coated with insect sticking glue (Chang 141). See Chang at figure 9 and translation at paragraph [0115].
Re Claim 12, Chang as modified by Studer, Greening, and Kim teaches that the casing is provided with an electrical power unit to supply electrical power. See Chang translation at paragraphs [0166] and [0192]-[0194].
Re Claim 13, Chang as modified by Studer, Greening, and Kim teaches that the electrical power unit comprises one of a direct-current power supply, an alternate-current power supply, a battery, and a solar cell, or a combination thereof. See id.
Re Claim 14 Chang as modified by Studer and Kim does not expressly teach the claim limitations.
Greening teaches a casing (20) of the insect-trapping device being provided with a wall-mounting aperture (240; see figure 6 and paragraph [0108]) for mounting to a wall. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the casing of Chang as modified by Studer and Kim to be provided with a wall-mounting aperture for mounting to a wall, as taught by Greening, in order to provide conventional and known mounting means to allow a user to place the trap against a wall above the ground, for example for improved air circulation through the trap for the sanitizing, or to catch flying insects.
Re Claim 15, as best understood (see 112(b) rejection, supra), Chang as modified by Studer, Greening, and Kim teaches that the board has a surface (Chang 142) that is formed with grid lines. See Chang at figures 3 and 4.
Re Claim 16, Chang as modified by Studer, Greening, and Kim teaches that the at least one LED light bar is fixed in the interior of the casing (via Chang 130; see Chang at figure 9 and translation at paragraph [0117]) by means of at least one clip (see id.), but does not expressly teach whether the clip is metal, and does not expressly teach whether the casing is made of an anti-ultraviolet material.
Greening teaches that the metal hood is made of an anti-ultraviolet material. See rejection of claim 1, supra; Greening at paragraph [0028]; see Spec. at paragraph [0036].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the casing of Chang as modified by Studer, Greening, and Kim to also be made of an anti-ultraviolet material, in order to improve its durability and lifetime.
Furthermore, although Chang as modified by Studer, Greening, and Kim does not expressly teach whether the at least one clip is metal, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, metal being conventional and well-known for durability and strength. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Studer, Greening, and Kim as applied to claim 6 above, and further in view of Chyun, U.S. Patent Application Publication No. 2007/0169401 A1.
Re Claim 7, Chang as modified by Studer, Greening, and Kim teaches that the casing is further provided, in the interior thereof, with a monitoring module (Chang 180, 280, other sensors, camera, 281; see Chang at figures 11 and 32 and translation at paragraphs [0129]-[0135], [0154], [0166]) and a barrier plate (structure forming Chang’s “A separate housing;” see Chang translation at paragraph [0166]) that defines an installation space (see id.), and a circuit (see id.) is disposed of in the installation space. See id.
Chang as modified by Studer, Greening, and Kim does not expressly teach whether the barrier plate is metal, whether the installation space is defined by the metal barrier plate together with a wall of the casing, whether the monitoring module and wirings thereof are disposed of in the installation space, or whether the circuit includes a circuit board.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the circuit of Chang as modified by Studer, Greening, and Kim to be a circuit board, in order to use a well-known, conventional structure for connecting, organizing, and anchoring in place the circuity required for the device taught by Chang as modified by Studer, Greening, and Kim.
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the barrier plate of Chang as modified by Studer, Greening, and Kim to be metal, a conventional material well-known for durability and strength. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Furthermore, Chyun, similarly directed to an insect-trapping device, comprising: a casing (100, 120, 130, 200; see figures 1 and 2) formed with a plurality of openings (140); at least one light bar (310, 320, 330) arranged in the interior of the casing (see figure 5); and a board (350) arranged in the interior of the casing (see id.), teaches that it is known in the art to have the casing be further provided, in the interior thereof, with a monitoring module (400, 370) and a barrier plate (110; see figures 5-7) that defines, together with a wall (back wall) of the casing, an installation space (see id.), and the monitoring module is disposed of in the installation space. Chyun further teaches that the monitoring module may include wirings. See paragraphs [0087] and [0095].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the installation space of Chang as modified by Studer, Greening, and Kim to be defined by the metal barrier plate and a wall of the casing, as taught by Chyun, in order to reduce the number of parts and facilitate manufacture. It would have been also obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the monitoring module of Chang as modified by Studer, Greening, and Kim to be disposed of in the installation space, and to have wirings, as taught by Chyun, in order to protect the electronics from the external environment and use a conventional wired transmission connection as desired for faster and more reliable transmission speeds. Although Chang as modified by Studer, Greening, Kim, and further by Chyun does not expressly teach the wirings disposed of in the installation space, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to protect the wires from the external environment.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Studer, Greening, Kim, and Chyun as applied to claim 7 above, and further in view of Power et al., CA 2787857 (hereinafter Power).
Re Claim 8, Chang as modified by Studer, Greening, Kim, and Chyun teaches that the monitoring module comprises a control unit (see Chyun at paragraph [0055]; Chang 2100), an image-capturing unit (see Chang translation at paragraphs [0025], [0135], and [0154]; Chyun at paragraph [0052]), a humidity and temperature sensor (see Chang translation at paragraphs [0129] and [0166]; Chyun at paragraph [0058]), an infrared sensor (see Chang translation at paragraphs [0206] and [0216]), a transmission unit (see Chang translation at paragraph [0199]; Chyun at paragraphs [0053], [0070]-[0072], [0087], and [0095]), and a photosensor (see Chang translation at paragraph [0135]), and the image-capturing unit, the humidity and temperature sensor, the infrared sensor, the transmission unit, and the photosensor are each in electrical connection with the control unit. See Chang translation at paragraphs [0192]-[0193] and [0195]; Chyun at paragraphs [0055]-[0056].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Chang, Studer, Greening, Kim, and Chyun, to have the monitoring module comprise all of the components above, in order to comprehensively monitor all of the conditions and statuses related to the insect-trapping device.
Chang as modified by Studer, Greening, Kim, and Chyun does not expressly whether the monitoring module comprises an ultrasonic mouse repelling unit in electrical connection with the control unit.
Power, similarly directed to a pest removal device, teaches that it is known in the art to have a monitoring module comprise an ultrasonic mouse repellent unit (see abstract and paragraphs [0002], [0007], [0028], and [0031], noting that the frequency range taught by Power repels mice) in electrical connection with a control unit (106). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the monitoring module of Chang as modified by Studer, Greening, Kim, and Chyun to comprise an ultrasonic mouse repelling unit in electrical connection with the control unit, as taught by Power, in order to improve the versatility of the device by automatically repelling other vermin in addition to trapping insects.
Re Claim 9, Chang as modified by Studer, Greening, Kim, Chyun, and Power teaches that the monitoring module further comprises a display unit (Chang 281, see Chang translation at paragraphs [0177] and [0198]; Chyun 180, see Chyun at figure 6 and paragraphs [0051] and [0053]), and the display unit is disposed of on the casing (see id.) and in electrical connection with the control unit. See id. and Chyun at paragraph [0093].
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Studer, Greening, Kim, Chyun, and Power as applied to claim 9 above, and further in view of Lee et al., U.S. Patent Application Publication No. 2012/0171945 A1 (hereinafter Lee).
Re Claim 10, Chang as modified by Studer, Greening, Kim, Chyun, and Power does not expressly teach the claim limitations.
Lee, similarly directed to an insect prevention device, teaches that it is known in the art to have a control unit (70) be in communication connection with a temperature regulation device and a humidity regulation device (see abstract and paragraph [0065]) by means of a transmission unit. See paragraphs [0039], [0052], [0058], [0067], noting that “a transmission unit” is required for the controller to be able to control or otherwise signal commands to the temperature and humidity regulation devices.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the control unit of Chang as modified by Studer, Greening, Kim, Chyun, and Power to be in communication connection with a temperature regulation device and a humidity regulation device by means of the transmission unit, as taught by Lee, in order to provide room climate control for ensuring the comfort of humans located near the device.
Re Claim 11, Chang as modified by Studer, Greening, Kim, Chyun, Power, and Lee teaches that the control unit is in communication connection with a computation device (Chyun 70,740, and/or 750; see Chyun at figures 22-24 and paragraphs [0057], [0073]-[0074], [0087], [0097], [0099]-[0103], and [0143]; see also Spec. at paragraph [0045], noting that the device described by Chyun is a computer or PDA) by means of the transmission unit. See Chyun at figures 22-24 and paragraphs [0057], [0073]-[0074], [0087], [0097], [0099]-[0103], and [0143].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to combine the teachings of Chang, Studer, Greening, Kim, Chyun, Power, and Lee, in order to provide analysis and processing data capabilities for the device for optimizing its efficient use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642